Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-12-00404-CR

                                      Javon Donte DUKES,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR4694
                        Honorable Maria Teresa Herr, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s June 5, 2012, order is
AFFIRMED.

       SIGNED April 24, 2013.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice